Title: From James Madison to Charles Pinckney, 10 May 1802 (Abstract)
From: Madison, James
To: Pinckney, Charles


10 May 1802, Department of State. “The documents herewith transmitted will explain the case of John Dunlop and others, american citizens, whose property has been taken from them, in addition to personal wrongs, under proceedings for which the Spanish Government is answerable. You will include it with other claims which you are instructed to urge on that Government. It is presumed that the reports made by the subordinate authorities concerned in those proceedings with the notarial paper now sent, will supply all the information necessary to a just decision. Should further testimony be required, it is intimated that it can be had.”
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). 1 p. Enclosures not found.



   
   In the summer of 1801 John Dunlap arrived in New Orleans with a flatboat loaded with flour, which he subsequently shipped in the Good Hope of Boston, bound for Havana. The ship was captured by a Spanish brig and taken to Campeche, Mexico, where the crew was imprisoned and the ship and cargo sold. Dunlap protested the capture as illegal and claimed the value of the cargo and damages from Spain (case of the Good Hope [DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 38]; James Ross to JM, 3 Mar. 1803, and enclosure [DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24]).


